                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 Food Lion, LLC, and Maryland and Virginia
 Milk Producers Cooperative Association,
 Inc.,                                                 Case No. 1:20-cv-00442

                      Plaintiffs,                    EXPEDITED CONSIDERATION
v.                                                          REQUESTED

Dairy Farmers of America, Inc.,

                      Defendant.


         BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
              DEFENDANT DFA TO EXTRACT AND REVIEW
             DOCUMENTS RESPONSIVE TO SEARCH TERMS

      Plaintiffs Food Lion, LLC (“Food Lion”) and Maryland and Virginia Milk

Producers Cooperative Association (“MDVA”), through undersigned counsel, hereby

move the Court on an expedited basis for an order compelling Defendant Dairy Farmers

of America, Inc. (“DFA”) to (1) extract and review document responsive to five

categories of search strings across its custodians’ documents and (2) provide metrics,

substantive justification, and proposed narrowing principles within three days of

disposition of this motion concerning the remainder of Plaintiffs’ search proposals. This

motion is necessitated by DFA’s delay in responding to search term proposals for its

documents, and refusal to engage in good faith negotiations concerning the same.

                                    BACKGROUND

      This litigation concerns Plaintiffs’ claims that DFA’s acquisition of milk

processing assets (the “Asset Sale”) from Dean Foods Company (“Dean”) violates

                                           - 1-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 1 of 25
Section 7 of the Clayton Act, and is the culmination of a multi-year campaign to

monopolize the raw milk supply market in violation of Section 2 of the Sherman Act.

Discovery is proceeding on an expedited basis. On June 10, 2020, after Plaintiffs moved

for a preliminary injunction and associated expedited discovery, the Court granted

Plaintiffs the ability to serve limited discovery requests on DFA by June 17, 2020. ECF

No. 28. On June 17, Plaintiffs served an initial set of eight requests, aimed at topics at

issue in their preliminary injunction motion. On July 1, the parties filed (1) a Stipulated

Notice of Material Change Order [ECF No. 38] that allowed the case to proceed to merits

discovery, and (2) a schedule for an abbreviated, four-month merits discovery period in

light of expediency concerns from both sides. DFA responded to Plaintiffs’ First

Requests on July 17. See Exhibit A, “First Requests.”

       Plaintiffs issued a comprehensive second set of forty-six requests on July 27, to

which DFA responded on August 26. See Exhibit B, “Second Requests.” The Second

Requests address the bulk of Plaintiffs’ case with respect to DFA, and in August and

early September the parties engaged in three meet-and-confer calls regarding their scope,

culminating in Plaintiffs’ offering to narrow twenty-three of them. See correspondence at

Exhibits C, D, E, F. Finally, Plaintiffs served a final set of five requests on August 31.

See Exhibit G, “Third Requests.” The Third Requests concern two subjects: (1)

consultants whom DFA’s Department of Justice (“DOJ”) production indicated worked on

the Asset Sale; and (2) Plaintiffs’ incorporation of certain requests originally sent to

third-party Dean, in light of Dean’s representation on an August 20 call that DFA took



                                            - 2-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 2 of 25
physical possession of most of its company records.1 Five of the twelve DFA custodians

at issue in this motion are legacy Dean employees whose files are implicated by the Dean

topics incorporated by the Third Requests.

       The parties agreed on August 25 to exchange initial proposals for search terms. In

response to DFA’s request that the parties exchange terms “for the parties’ First Set of

RFPs,” Plaintiffs urged that, since DFA had received Plaintiffs’ Second Requests a month

earlier and the parties had held a meet-and-confer on them, “the first round of search

terms can encompass both our First and Second RFPs.” See Exhibit H, at 4. When DFA

sent its initial search terms on August 28, however, it only proposed terms for three of

Plaintiffs’ eight First Requests; and for those three, DFA only offered its DOJ

production as a source for Request No. 1, six custodians for Request No. 3, and a single

custodian for Request No. 7. See id. at 11-16. DFA did not offer any search terms or

custodians for Request No. 4, which seeks “actual or contemplated business plans or

analyses concerning or relating to the supply of raw or processed milk in the relevant

geographic region during the relevant time period,” but instead insisted in later

correspondence that business plans could be obtained through a targeted search.2

Plaintiffs submitted counterproposals on the First Requests search terms on September 9.


       1
          The delineation of the DFA-Dean divide for purposes of custodial sources, non-
custodial sources, and document productions is still unresolved. DFA has committed to
filing a consent order setting forth a procedure whereby it will return certain Dean files to
Dean for production, and maintain possession of the remainder of Dean custodial and
non-custodial files. It is for this reason that Plaintiffs incorporated requests from its Dean
subpoena into their Third Requests to DFA.
       2
        DFA responded to this Request on July 17, 2020, by indicating that it would
“search the files of DFA custodians who are reasonably likely to have non-duplicative
                                             - 3-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 3 of 25
       Plaintiffs asked (1) on a September 2 teleconference for an update on DFA’s

proposals for custodians and search terms warranted by Plaintiffs’ Second and Third

Requests; (2) in a September 3 e-mail when DFA would be identifying which custodians

DFA would be willing to search under Plaintiffs’ Second and Third Requests; and (3) in a

September 11 e-mail again whether DFA would agree to proceeding with search term

negotiations on Plaintiffs’ Second Requests.3 See Exhibit I, at 2. DFA responded only

that it would not entertain negotiations on the Second Requests that were subject to a

motion for a protective order that it had filed on September 1. See id. at 1.

       On September 21, DFA finally provided initial proposals for search terms and

custodians warranted by Plaintiffs’ Second Requests. Remarkably, despite stating in its

August 26 written responses that it was amenable to custodial searches on twenty of the

Second Requests, and after two meet-and-confers on which the parties discussed

resolving outstanding disputes as to other Requests through the search-term negotiation

process, DFA proposed search terms under only two of Plaintiffs’ forty-six Second

Requests. See Exhibit J, at 3-4. For these two, DFA offered only five custodians for

Request No. 11 and six custodians for Request No. 22. When Plaintiffs asked about the

remainder of the Second Requests on a September 23 teleconference, DFA responded




documents responsive to this Request.” See Exhibit A, at 11. But even after flipping to
say the Request is suitable only for a targeted search, DFA has yet to produce a single
document in response to Request No. 4.
       3
       On September 1, DFA moved for a protective order concerning sixteen Second
Requests. [ECF No 52.]

                                            - 4-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 4 of 25
that it had proposed search terms for those requests it deemed suitable for custodial

searches, but that it was amenable to counterproposals from Plaintiffs.

       Plaintiffs acted quickly. Less than a week later, on September 29, Plaintiffs

responded with an omnibus list of 222 search terms that it deemed appropriate under their

First, Second, and Third Requests, excepting the thirteen requests still subject to DFA’s

pending motion.4 See Exhibit K, at 4-14. This list included permutations and/or

expansions of the requests DFA had already offered, in addition to searches that Plaintiffs

deemed appropriate under the remainder of the requests for which DFA had committed

either in its written responses or on meet-and-confer calls to run custodial searches.

       On an October 3 teleconference, the parties agreed that DFA would respond in a

way that would allow the parties to identify where certain search terms were either

inappropriate or overbroad as applied to a specific custodian. DFA followed up with a

letter later that evening confirming that it would not be offering to run all eventually-

agreed-upon searches across all custodians. See Exhibit L. DFA confirmed, however, that

it was “reviewing the search terms proposed in your September 29, 2020 letter and will

consider them in connection with Plaintiffs’ requests.” See id. at 3.

       Plaintiffs followed up on their September 29 proposals on two teleconferences and

in two more e-mails over the next few weeks. On October 21, DFA responded that its

delay in responding was because it was “undertak[ing] to apply Plaintiffs’ search terms

on a custodian-by-custodian basis,” and “it can take time to test search terms, . . . This is


       4
       Plaintiffs withdrew one request subject to the motion, and narrowed two requests
to DFA’s satisfaction. See Exhibits E, F.

                                            - 5-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 5 of 25
especially true when testing more than 220 search strings across numerous custodians.”

See Exhibit M, at 1.

       Last Friday, October 23, DFA sent its response to Plaintiffs’ September 29 chart.

See id. at 7-43. But rather than addressing each of Plaintiffs’ proposals, DFA based its

new offers on its original proposals from early September, incorporating select new

searches or terms in red text where DFA deemed appropriate. DFA completely ignored

over half of Plaintiffs’ new September 29 proposals, and adopted only in part, without

explanation, most of the proposals it did not ignore. Yet DFA provided no hit metrics,

information based on sampling, or factual justification for its narrowing or wholesale

rejection of Plaintiffs’ proposals. Plaintiffs quickly took the weekend to match up DFA’s

new proposals with their September 29 proposals, sent the combined chart to DFA on

Monday, and asked DFA to provide substantive justification for its counterproposals by

Wednesday, October 28. See Exhibit N, at 1, 8-64.

       On Thursday, October 29, DFA sent a letter providing select metrics for nine

allegedly overbroad requests contained in Plaintiffs’ September 29 proposals, again

ignoring the rest. See Exhibit O.5 DFA offers no proposals as to specific terms that are

leading to unwieldy and unwarranted hit counts; no proposals as to more appropriate



       5
          DFA’s letter misconstrues the extent of the searches it has agreed to run. It refers
to its proposal to run “more than 100 search strings,” neglecting to mention that 76 of
these strings require use of the word “antitrust,” “competition,” or “DOJ,” and are only
geared to addressing a single request (Lines 2-76). Forty more are aimed only at
uncovering bids or proposals (Lines 124-163), leaving very few searches addressing the
remainder of Plaintiffs’ Requests. DFA has completely ignored the majority of the new
requests proposed by Plaintiffs on September 29.

                                            - 6-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 6 of 25
limiters; and no sampling or substantive reasoning why the hit counts are

disproportionate with the relevance of the terms. With less than two weeks remaining in

document discovery, Plaintiffs cannot allow DFA to waste more time ignoring Plaintiffs’

thorough, good faith search term requests.

       The combined chart that Plaintiffs created of the parties’ current proposals is

attached as Exhibit P, and is now color-coded to correspond with the categories set forth

below. Column A contains Plaintiffs’ September 29 proposals; Column B contains

DFA’s October 23 proposals that correspond with one of Plaintiffs’ offers; Columns C-Q

indicate with a “Y” those custodians whose files DFA is offering to search; and Columns

R-S indicate where there is more than one issue tag. Adjustments made to concerns raised

in DFA’s October 29 letter appear in red text. Plaintiffs are amenable to receiving

concrete, justified narrowing proposals from DFA as to the search terms subject to this

motion while it is pending, and the parties will update the Court in their Response and

Reply if any of the below issues are resolved.

                                      ARGUMENT

       Plaintiffs have devoted substantial time and resources to devising search terms

under their First, Second, and Third Requests. DFA has completely ignored the majority

of these requests, and refused to engage in a good-faith negotiation concerning those that

it seeks to narrow or adopt only in part. As set forth below, many of the searches strike at

the heart of Plaintiffs’ claims, and are identical to those DFA has asked Plaintiff Food




                                             - 7-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 7 of 25
Lion to search.6 Although Plaintiffs are remiss to involve the Court in something as

straightforward as search term negotiations, they simply have no other choice given that

two weeks remain in document discovery. Plaintiffs respectfully request that the Court

order DFA to run the five categories of searches described below against its custodians

and to negotiate in good faith regarding the remainder of the proposed terms.

   A. Search terms concerning DFA and Dean’s work in connection with Dean’s
      filing for bankruptcy and the Asset Sale (Exhibit P, blue highlights)

       Plaintiffs have issued over a dozen requests for documents concerning work

performed by DFA and Dean surrounding Dean’s filing for bankruptcy and the business

proposals, events, and discussions that led up to the Asset Sale. Included in this category

are requests concerning (1) DFA’s and Dean’s discussions internally, with each other, or

with third parties regarding aspects of the Asset Sale or any other proposed business

venture that relates to or bears on the Relevant Area (Request Nos. 12-16, as revised;

Request No. 21; Request No 23; Request No. 55, Dean Specifications 9-12); (2)

discussions by DFA or Dean of antitrust or competition issues associated with the Asset



       6
         As DFA is well aware based on metrics that Plaintiff Food Lion has provided,
Food Lion has extracted and is reviewing over 300,000 documents responsive to searches
under DFA’s first and second sets of requests for production. Over the course of their
negotiation regarding those searches, DFA has at every turn required hit counts and
factual justification for the elimination of any term from any string, and for any
narrowing of the “w/X” limiter for any search. Food Lion has accommodated, and the
parties reached agreement on all search strings on October 30. DFA’s October 29 letter
construes the Food Lion searches as “just 21 search terms,” but the distinction lies in the
complexity of the searches. Thus, the number of agreed-upon unique searches between
the two parties is not an apples-to-apples comparison; and, in any event, the extent of
DFA’s involvement in and documentation of issues relevant to the parties’ claims and
defenses far exceeds that of Food Lion, a retail customer of fluid milk.

                                           - 8-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 8 of 25
Sale (Request No. 3; Request No. 55, Dean Specification 7); (3) DFA or Dean’s

valuation(s) of the Carolinas Plaints alone or in any combination (Request No. 19;

Request No. 55, Dean Specification 16); (4) Dean’s filing for bankruptcy, search for

alternative options or bidders, and decision to sell its assets rather than restructure or

reorganize (Request No. 20; Request Nos. 51(b), (g), and (h); Request No. 55, Dean

Specification 6); (5) DFA’s decision to make a single, all-or-nothing bid for the Dean

assets (Request No. 18); and (6) work performed by consultants to DFA or Dean in

connection with these events (Request No. 12 (financial advisors, investment bankers,

rating agencies); Request No. 56 (Keith Flanagan and Chris Keyes); Request No. 57-59

(Mentor Valuations Group, as to legacy Dean)).

       DFA has not sought a protective order over any of these Requests, and in most

instances agreed to engage in search term negotiations or responded by reference to an

allegedly “duplicative” request for which it agreed to engage in search terms. See

Exhibits A-G. And rightfully so, as these Requests relate directly to dozens of allegations

in Plaintiffs’ Complaint concerning DFA and Dean’s strategic maneuvering in connection

with the bankruptcy and the Asset Sale [ECF No. 1, ¶¶ 86-96, 137-39, 151, 166]; and

DFA’s failing firm defense, under which it must establish that Dean could not reorganize

or restructure and made unsuccessful good-faith efforts to find alternative purchasers.

The parties’ valuation of the Carolina plants and DFA’s decision to submit (and Dean’s

decision to accept) an all-or-nothing bid also bear on whether DFA and/or Dean viewed

(or views) the relevant assets as valuable for their processing capacity, their re-sale

potential, or—to keep them from the hands of competitors—their potential for closure,

                                             - 9-



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 9 of 25
consolidation, or reduction. In addition, documents and communications surrounding

Dean’s business failings and, ultimately, the Asset Sale, will reflect discussions of DFA’s

plans, analyses, market assessments, and commitments to investors or rating agencies

regarding the effects of the Asset Sale versus other “rescue” strategies that DFA and/or

Dean considered. DFA has served over ten requests on Plaintiffs seeking all of Plaintiffs’

documents and communications concerning the same proceedings.

       Search terms specifically bearing on these issues are highlighted in blue. The first

batch of these terms (Lines 11-12, 14, 16, 25, 49, 61, 71, 73) asks DFA to search

documents related to (1) “bankruptcy,” “Chapter 11,” “Dean,” the code names used in

connection with the Asset Sale (“Creamery,” “Dove,” and “Dragon”), or certain terms

specific to the Relevant Area (the Carolinas Plants’ names, brands (“Dairy Fresh” and

“Pet”) and locations, and Plaintiff MDVA terms), together with (2) ten narrow terms that

relate to antitrust or competition7. Thus far, however, DFA has only agreed to a version

of these searches that requires use of the exact words “antitrust,” “competition,” or

“DOJ.” And DFA is refusing to even search those inadequate strings against any of its

five legacy Dean custodians. This will not suffice. DFA has offered no reason either to


       7
        Plaintiffs modeled these ten terms on those that DFA and Food Lion have agreed
Food Lion will search for documents responsive to DFA’s corresponding requests,
including:
   a. ("Southern Foods" OR milk) w/25 (bankrupt* OR "Chapter 11" OR DOJ OR
      "Dep* /3 Justice" OR "asset sale")
   b. milk AND (antitrust OR monopo* OR bankruptc*)
   c. milk w/25 (compet* OR "anti trust" OR anticompetitive OR "anti competitive" OR
      compet* OR illegal*)

                                           - 10 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 10 of 25
exclude the legacy Dean custodians or to narrow the relevant searches in the manner

currently proposed by DFA.

       Next, Plaintiffs proposed five searches (Lines 77 and 252-253, 308-309) regarding

the consultants, financial advisors, bondholders, noteholders, ad hoc committee, and

rating agencies that participated in or assisted with the bankruptcy or the Asset Sale.8

DFA has offered to search only two of its custodians for a single of these searches (Line

253), without offering any hit counts or justification as to why the other legacy DFA and

legacy Dean individuals intimately involved with the Asset Sale should not be searched.

The other four it has ignored entirely.

       Plaintiffs also propose running searches with key bankruptcy terms (asset,

bankrupt*, bid, “Chapter 11,” “Project Cream” “Creamery,” “Dove,” “Dragon”), within

close proximity of terms that bear on competition9 (Lines 87, 89), strategic plans or

analyses (Lines 218, 247), meetings referencing code names (Line 263), market

assessments or projections (Line 185, 194, 275), or the DFA-Dean supply agreement

(Line 305). DFA ignored most of these proposed searches, while offering a single DFA

custodian and no legacy Dean custodian on Line 305.


       8
       Exhibit P reflects deletions of three problematic terms in Line 77 that were raised
in DFA’s October 29 letter.
       9
        Plaintiffs modeled these “competition terms” on those that DFA and Food Lion
have agreed Food Lion will search for documents responsive to DFA’s corresponding
requests, including searches for over fifty terms specific to the Relevant Area within 25
words of “(limit* OR prevent* OR bar* OR weak* OR lessen* OR reduc* OR exclu*
OR foreclos* OR rais* OR increas* OR decreas* OR strength* OR strong* OR impact*
OR effect* OR constrain* OR restrain* OR close* OR closing).” Plaintiffs are searching
over 58,600 documents hitting on these searches.

                                           - 11 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 11 of 25
       Finally, Plaintiffs propose the searches at Line 254-259, which require that either

bankruptcy- or Relevant-Area-related terms appear within close proximity of a string

aimed at uncovering discussions of DFA’s or Dean’s financing, restructuring,

reorganization, or purchasing prospects with respect to the relevant assets. Despite twice

agreeing to run searches under Request No. 20, DFA ignored five of these requests and

offered a single custodian as to the sixth. Plaintiffs also proposed the searches that require

the same starting terms within close proximity of either (1) a string aimed at DFA’s or

Dean’s valuations, appraisals, stalking horse bid, and decision to submit and accept an

all-or-nothing rather than a piecemeal bid (Lines 266-269)10; or (2) a string aimed at

DFA’s or Dean’s discussions of winding down, reorganization, or liquidation of the

subject assets (Lines 270-273). Despite being squarely called for under Request Nos. 18-

22, for which DFA has agreed to negotiate search terms, six of these proposals have gone

unaddressed, and DFA offers only three custodians for the remaining two.

        As with all other searches subject to this motion, DFA has offered no metrics and

no substantive reasons based on sampling or investigations as to why the hit counts for

these highly probative searches are not justified and cannot be appropriately narrowed.

Plaintiffs have been eager and willing to negotiate search terms for over two months, and

cannot allow DFA to delay further on this important first category of searches.




       10
         Line 267 was one of the nine searches for which DFA has alleged an
overbreadth problem related to “bid” appearing on both sides of the string. Plaintiffs’
proposal in Exhibit P eliminates “bid*” from the second half.
                                            - 12 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 12 of 25
   B. Search terms concerning DFA and Dean’s assessments of and plans for (1)
      the Carolinas Plants; and (2) the supply of raw or fluid milk in the Relevant
      Area (Exhibit P, green highlights)

        A related category is documents that concern DFA or Dean’s assessments,

studies, and analyses of and plans for the Carolinas plants and the supply of raw or fluid

milk in the Relevant Area over the past four years. Specifically, DFA’s discovery

responses and objections agreed to engage in search term negotiations concerning

Requests for documents concerning: (1) studies and analyses regarding the supply of raw

or fluid milk in the Relevant Area (Request No. 4); (2) DFA’s plans for the Carolinas

plants (Request No. 22); (3) “studies, business plans, planning documents, analysis,

reports, strategies, pro formas, and modeling” concerning the MilkCo, Borden, Kroger,

and other processing facilities in the Relevant Area (Request No. 28); (4) forecasted

orders in 2020, 2021, or 2022 by DFA customers of raw or fluid milk in the Relevant

Area (Request No. 30); (5) processing capacities and percentage utilization of the

Carolinas plants and other processing plants in the Relevant Area (Request No. 34); and

(6) bids and proposals for the supply of raw or fluid milk in, into, or from the Relevant

Area (Request No. 3). In addition, DFA’s motion for a protective order was denied as to

Request No. 26, seeking documents concerning “any analyses, studies, strategies, plans,

assessments, or reports concerning market conditions, market participants, market shares,

or competitors in the production, processing, or sale of raw milk or processed milk in,

into, or from the Relevant Area.” [ECF No. 66, at 4-6 (explaining that such documents

are “certainly relevant”).]



                                           - 13 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 13 of 25
       Despite agreeing in its responses and objections (Exhibit B) and again in a

September 28 letter (Exhibit D) that these Requests are appropriate for search terms,

DFA has ignored almost all of Plaintiffs’ proposed search strings aimed at these

Requests. And at the same time, DFA has propounded almost identical requests on

Plaintiffs (DFA Request No. 3 to Food Lion, “All Documents and Communications

relating to the former Dean plans in North or South Carolina, including . . . any of Your

planning, strategy, pro formas, and modeling relating to any of these plants”; DFA

Request No. 7 to Food Lion, “All Documents reflecting Your actual or contemplated

business plans, commercial strategies, planning documents, and any analyses, studies, or

reports relating to the procurement of Fluid Milk in, into, or from the Relevant Area”).

The parties have agreed on search terms for these Requests that Food Lion has run across

all of its custodians and is currently reviewing over 52,000 responsive documents

(without families). For DFA to now refuse to engage in negotiations concerning

corresponding searches for its own responsive documents is unacceptable.

        Searches targeted at Plaintiffs’ Requests concerning DFA’s and Dean’s strategies,

plans, reports, and assessments concerning the Carolinas Plants or the Relevant Area, are

highlighted in green. The first bucket concerns the specific names of the Carolinas Plants

or their milk brands or city names, together with search strings aimed at competition

issues and bids and requests for proposals. See, e.g., Lines 12, 25, 49, 61, 71, 88, 92, 105,

113, 119, 125. DFA has not agreed to run the bids and proposals searches against any

legacy Dean individuals. Line 171 is aimed at uncovering documents concerning pricing

from the Carolinas Plants responsive to Request No. 31, which DFA had originally

                                           - 14 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 14 of 25
included in its motion for a protective order but agreed to as revised. See Exhibits E, F.

Lines 179, 188, 201-212, 237-245, 260, 281 and 303 seek information concerning the

Carolinas Plants together with terms aimed at prospective analyses, specific aspects of

those plants’ operations, or the DFA-Dean supply agreement. In the few places where

DFA offers select custodians for one of these searches, DFA has neither explained why

the remaining custodians are not appropriate or what narrowing principles it proposes to

achieve proportional results for other custodians.

        Other searches were crafted with an eye toward addressing the topical Requests

above. These requests include those aimed at DFA or Dean’s market outlooks and

forecasts for the Carolinas Plants or the Relevant Area (Lines 179-180, 182-184, 188-

192), plans to sell, shut down, consolidate the Carolinas Plants (Lines 201-208), strategic

assessments and plans with respect to the Carolinas Plants or the Relevant Area generally

(Lines 209-212, 218, 227, 237-245, 254, 260, 274, 278, 281, 290), plans in connection

with the bankruptcy or Asset Sale (Lines 253-254, 257-259, 266, 270), and plans,

assessments, or reports concerning other raw milk producers, fluid milk processors, or

fluid milk customers in the Relevant Area (Lines 174-175, 219-222, 284, 286). Absent

any constructive guidance as to metrics, undue burden in light of the proportion of

relevant documents to non-relevant ones in light of the hit counts, or suggestions as to

how these searches can be modified to address their alleged overbreadth as to specific

custodians, Plaintiffs request that DFA be compelled to run against all of its custodians

those searches for which DFA has not offered a good-faith solution.



                                           - 15 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 15 of 25
   C. Search terms concerning DFA and Dean’s assessments of and agreements and
      business dealings with each other (Exhibit P, orange highlights)

        At issue in a third category of search terms are the Requests targeting the DFA-

Dean relationship that is the central issue in this litigation, specifically those seeking

documents concerning (1) DFA and Dean’s discussions internally, with each other, or

with third parties regarding each other, their promissory note, or the sale or purchase of

raw or fluid milk to or from each other in the Relevant Area (Request No. 3; Request

Nos. 12-16, as revised; Request No. 55, Dean Specifications 9-12, 25); (2) either’s status

as a market participant or its possession of market shares in the Relevant Area (Request

No. 26); (3) the Carolinas Plants (Request No. 28); (4) either entity’s price lists, pricing

strategies, plant or processor distances, processing capacities, or quality or nature of

services provided in connection with raw or fluid milk in the Relevant Area (Request No.

31-35; Request No. 55, Dean Specification 25); (5) the DFA-Dean supply agreements,

DFA’s actual or contemplated enforcement of or exercise of rights thereunder, and

Dean’s analysis of its rights and obligations thereunder (Request No. 38-39); (6)

Cumberland Dairy’s reduction or elimination in volume of raw milk from MDVA in

favor of DFA (Request No. 40; Request No. 55, Dean Specification 24); and (7) DFA and

Dean’s assessments of and decisions with respect to each other during the bankruptcy

proceedings (see infra Category A). 11 DFA has not obtained a protective order over any



       11
         For Request Nos. 35 and 38-39, DFA’s September 28 letter (Exhibit D)
indicates that it is “stand[ing] on its objections and responses to this Request.” As shown
in Exhibit B, DFA’s responses indicate its willingness to negotiate certain search terms
and custodians subject to its objections to these Requests.
                                            - 16 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 16 of 25
of these requests; and has either agreed to engage in search term negotiations, or else has

lost its motion for a protective order, concerning most of them.

        These categories of documents are relevant because Plaintiffs’ Complaint tells the

story of a decades-long relationship between DFA and Dean in which DFA has recently

been able to leverage its supply arrangement with Dean to eliminate or weaken its

competitors. The two struck a 2001 horizontal non-compete—a “corrupt bargain”—that

also involved a $40 million promissory note under which Dean promised to purchase all

its raw milk from DFA. ECF No. 1, ¶¶43-48. Subsequent conduct enabled by the note

and supply agreement, including DFA’s leveraging the promissory note and full-supply

rights and forcing Dean to push MDVA out of its processing plants, “have materially

harmed competition.” Id. ¶¶50, 59-62. The two continued their collusion for years before

and throughout the bankruptcy process, ensuring that DFA alone would come away with

the majority of Dean’s assets and permanently foreclosing DFA’s competitors. Id. ¶¶86-

90, 109-120. Plaintiffs are entitled to discovery to prove these allegations.

        Highlighted in orange in Exhibit P are those search terms targeting to the DFA-

Dean relationship. Specifically, Plaintiffs crafted separate searches for legacy custodians

from each of the entities to hit upon mention of each other’s names in the context of the

searches crafted under Plaintiffs’ pending discovery requests (legacy DFA searches at

120, 168, 177, 186, 195, 223, 231, 248, 258, 261, 268, 272, 276, 299, 306); legacy Dean

searches at Lines 121, 169, 178, 187, 196, 224, 232, 249, 259, 262, 269, 273, 277, 300,

307). Plaintiffs also proposed searches expressly targeting discussions of the promissory

note and exclusive or full supply arrangements (Lines 122, 170, 260-262, 303, 305-307),

                                           - 17 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 17 of 25
the Carolinas Plants or bankruptcy or Asset sale code names in proximity with

competition terms or bids and proposals (Lines 87-89, 92, 105, 113, 119, 125-128), and

Carolinas Plants, Relevant Area, or Asset Sale terms in proximity with search strings that

target price lists or pricing strategies (Line 171), market assessments or forecasting

(Lines 179, 185, 188, 194), and strategic plans, assessments, and discussions with respect

to each other’s raw or fluid milk business (Lines 201-212, 218, 237-245, 247, 252-254,

257, 266-267, 270-271, 274-275, 278, 281, 290, 298). DFA has offered no reason why

searches concerning either its business relationship with Dean or the raw or fluid milk

services performed by DFA or the legacy Dean assets in the Relevant Area, upon which

Plaintiffs’ entire case is centered, are not appropriate or proportional to run across their

custodians as requested.

   D. Search terms concerning raw milk competition with MDVA and other raw
      milk producers or cooperatives in the Relevant Area (Exhibit P, yellow
      highlights)

        DFA also has refused to run adequate searches to uncover documents responsive

to Plaintiffs’ numerous Requests targeting (1) DFA and Dean’s discussions internally,

with each other, and with third parties regarding the sale or purchase of raw or fluid milk

in the Relevant Area (Request No. 3; Request Nos. 12-15, as revised; Request No. 55,

Dean Specifications 9-12); (2) DFA or Dean’s “analyses, studies, strategies, plans,

assessments, or reports concerning market conditions, market participants, market shares,

or competitors in the production, processing, or sale of raw milk or processed milk in,

into, or from the Relevant Area” (Request No. 26); (3) the processing facilities in the

Relevant Area for which DFA and its competitors compete for the supply of raw milk

                                            - 18 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 18 of 25
(Request Nos. 28, 34); (4) DFA’s or its competitors’ price lists or pricing strategies in

connection with raw milk (Request No. 31); (5) the impact of plant distances on

competition in the Relevant Area (Request No. 33); (6) milk quality or services provided

by DFA or its competitors (Request No. 35; Request No. 55, Dean Specification 23); and

(7) barriers, requirements, or costs for entry into the raw or fluid milk production markets

(Request No. 36).

        In addition, two Requests initially served on Dean that were incorporated by the

Third Requests to DFA ask for documents concerning (1) Dean’s decisions to purchase

or reduce purchases of raw milk MDVA (Request No. 55, Dean Specification 24); and

(2) Dean communications with MDVA (id.). Also included in this “raw milk

competitors” category are several Requests for which DFA’s protective order motion was

denied, which concern DFA and Dean’s strategies and actions with respect to Plaintiff

MDVA (Request No. 27, seeking documents concerning “MDVA, its farmer-members,

or any other non-DFA producer of raw milk in the Relevant Area”), the reduction or

elimination in volume or raw milk from MDVA at DFA’s Cumberland Dairy plant

(Request No. 40); and communications between DFA or Dean and Cobblestone Milk

Cooperative or its members (Request No. 48). Magistrate Judge Webster found that these

requests sought relevant information and were sufficiently tailored to avoid

proportionality issues. ECF No. 66, at 7-9, 14.

        DFA has not obtained a protective order over any of these Requests, and in most

instances has either expressly agreed to or been ordered to search for documents

responsive to them. Thus far, however, it has shown little willingness to do so.

                                           - 19 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 19 of 25
Highlighted in yellow are those search terms that Plaintiffs submit bear on competition in

the Relevant Area. As with the Category A, the first bucket of these are permutations of

certain of DFA’s 75 proposed searches under Request No. 3 that relate to the Relevant

Area (Lines 2-76), for which DFA has refused without reason to add the competition

terms proposed by Plaintiffs and to search these strings across legacy Dean custodians.

The same holds for Line 78 (asking about Carolinas Plant terms with “power” or

“share”), which DFA is not offering to run across legacy Dean custodians. Also included

are those searches that use the same Relevant Area terms within close proximity of terms

that bear on market power and competition described in Category A (Lines 80-118). DFA

has not responded to or offered a single custodian for these searches.

       Plaintiffs next propose searches targeted at uncovering documents concerning: (1)

the exclusion of MDVA, which DFA is refusing to run against legacy Dean custodians

(Line 123); (2) other discussions of MDVA, DFA’s primary regional competitor (Lines

157, 174, 182, 191, 219, 292-294); (3) bids prices, and logistics to supply raw milk to

certain Dean and non-Dean processing plants (Lines 150-152, 154-157, 161-163, 166-

167, 175, 284, 295, 304), (4) discussions of other raw milk competitors (Line 184, 286,

296-297); (5) strategy discussions and market assessments and forecasts with respect to

the Relevant Area (Lines 183, 189, 192, 220-221); and (6) barriers, expenses, and other

difficulties of entry into the market (Lines 301-302), with DFA offering to run this final

search only on two DFA and no legacy Dean custodians. Without any insight from DFA

regarding the propriety or appropriate narrowing principles for these searches, Plaintiffs

propose to run them in their current form.

                                             - 20 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 20 of 25
   E. Documents targeting DFA and Dean’s business with and discussions of Food
      Lion (Exhibit P, pink highlights)

       The final category that warrants inclusion in DFA’s searches without further delay

are search strings targeting DFA or Dean’s business with respect to Plaintiff Food Lion.

Plaintiffs issued multiple Requests concerning processed milk customers such as Food

Lion (among others, Request Nos. 30 (forecasted orders), 31 (pricing), and 53

(transportation costs)), in addition to specifically calling out Food Lion in Request No. 29

(“all documents concerning or relating to the supply of processed milk in, into, or from

the Relevant Area by DFA, Dean, or a competitor, to Food Lion”), for which DFA’s

motion for a protective order was denied. Magistrate Judge Webster “recognize[d] the

importance of [the information sought by Request No. 29] to proving rising milk prices,

the alleged antitrust injury suffered by Plaintiff Food Lion.” ECF No. 77, at 7-8. Where

DFA has asked Food Lion to review over 300,000 documents concerning its procurement

of fluid milk, it is only appropriate that DFA search its own files for documents bearing

directly on the same subject.

       Plaintiffs request that DFA run the searches at Lines 158-160, 164 (but only

“Dunn OR Salisbury OR Elloree”) and the “Food Lion” part of Lines 165, 176, 193, 222,

and 285,12 across DFA and Dean custodians who had involvement in discussions of

processed milk bidding or sales to Food Lion. Notably, DFA’s new proposals to address

the court-ordered Request No. 29 (Lines 159-160) require that “Food Lion” appear within


       12
         These searches contain an error whereby “Food Lion” is missing a space and
therefore is not proposed to be included. Plaintiffs propose that the searches use (“Food
Lion” or FoodLion) in their first half.

                                           - 21 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 21 of 25
five words of “sell” or “sale,” and against only one legacy DFA custodian and two legacy

Dean custodians. This will not suffice to satisfy DFA’s discovery obligations with respect

to one of only two plaintiffs.

                                            ***

        For the remainder of the searches outside these five categories, and for those that

the Court determines not to order DFA to extract without further delay, Plaintiffs ask that

the Court order DFA to provide metrics, substantive justification, and proposed

narrowing principles within three (3) days of adjudication of this motion.

                                     CONCLUSION

       For the reasons set forth above, Plaintiffs request that the Court order DFA to

extract and review the five color-coded, highly probative search categories in Exhibit P

across its custodians; and to provide metrics, substantive justification, and proposed

narrowing principles regarding the remainder of Plaintiffs’ proposed searches. Plaintiffs

make this Request without prejudice to their right to move for the addition of other terms

if DFA continues to resist negotiations on the remainder of their search strings, and in

particular if DFA does not shortly offer terms appropriate under those Requests (Nos. 26,

27, 40, and 48) for which the Court just denied its objection to the Magistrate Judge’s

recommendation on their motion for a protective order [ECF No. 82].

       Plaintiffs respectfully request expedited consideration of this motion when it is

fully briefed, in light of its proximity to the document production deadline.




                                           - 22 -



     Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 22 of 25
DATED: November 5, 2020          Respectfully submitted,

                                 HUNTON ANDREWS KURTH LLP

                                 s/ Ryan G. Rich
                                 A. Todd Brown, Sr., N.C. State Bar No. 13806
                                 Ryan G. Rich, N.C. State Bar No. 37015
                                 101 South Tryon Street, Suite 3500
                                 Charlotte, North Carolina 28280
                                 Telephone: (704) 378-4700
                                 tbrown@huntonak.com
                                 rrich@huntonak.com

                                 Ryan P. Phair (admitted pro hac vice)
                                 John S. Martin (admitted pro hac vice)
                                 Kevin Hahm (admitted pro hac vice)
                                 Carter C. Simpson (admitted pro hac vice)
                                 2200 Pennsylvania Avenue, NW
                                 Washington, DC 20037
                                 Telephone: (202) 955-1500
                                 rphair@huntonak.com
                                 martinj@huntonak.com
                                 khahm@huntonak.com
                                 csimpson@huntonak.com

                                 Attorneys for Food Lion, LLC

                                 TROUTMAN PEPPER
                                 HAMILTON SANDERS LLP

                                 s/ Jason D. Evans
                                 Jason D. Evans, N.C. State Bar No. 27808
                                 301 S. College Street, 34th Floor
                                 Charlotte, NC 28202
                                 Telephone: (704) 916-1502
                                 jason.evans@troutman.com

                                 James A. Lamberth (by special appearance)
                                 Alan W. Bakowski (by special appearance)
                                 600 Peachtree Street, NE, Suite 3000
                                 Atlanta, GA 30308
                                 Telephone: (404) 885-3362

                                  - 23 -



   Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 23 of 25
                              james.lamberth@troutman.com
                              alan.bakowski@troutman.com

                              Attorneys for Maryland and Virginia Milk
                              Producers Cooperative Association, Inc.




                               - 24 -



Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 24 of 25
                         CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 72.4, the undersigned certifies that the word count for the
foregoing memorandum does not exceed 6,250 words. The word count excludes the case
caption, signature lines, cover page, and required certificates of counsel. In making this
certification, the undersigned has relied upon the word count of the word-processing
system used to prepare the brief.

       This the 5th day of November, 2020.

                                          s/ Ryan G. Rich
                                             Ryan G. Rich




                                          - 25 -



    Case 1:20-cv-00442-CCE-JLW Document 86 Filed 11/05/20 Page 25 of 25
